Clarkson, J.
Did the court below commit error in sustaining the demurrer ore tenus to the complaint and motions for judgment on the pleadings made by each of the defendants ? We think so under the facts and circumstances of this case.
In Leonard v. Maxwell, 216 N. C., 89 (91), citing authorities, it is stated: “The office of a demurrer is to test the sufficiency of a pleading,, admitting, for the purpose, the truth of factual averments well stated *59and sueb relevant inferences as may be deduced therefrom, but it does not admit any legal inferences or conclusions of law asserted by tbe pleader.”
It is well settled that only objections apparent on tbe face of tbe complaint can be considered on demurrer.
N. C. Code, 1935 (Michie), sec. 160, in part, is as follows: “When tbe death of a person is caused by a wrongful act, neglect or default of another, such as would, if tbe injured party bad lived, have entitled him to an action for damages therefor, tbe person or corporation that would have been so liable, and bis or their executors, administrators, collectors, or successors, shall be liable to an action for damages, to be brought within one year after such death, by the executor, administrator or collector of the decedent; and this notwithstanding the death, and although the wrongful act, neglect or default, causing the death, amounts in law to a felony. The amount recovered in such action is not liable to be applied as assets, in the payment of debts or legacies, except as to burial expenses of the deceased, but shall be disposed of as provided in this chapter for the distribution of personal property in case of intestacy.” Curlee v. Power Co., 205 N. C., 644 (647). Nothing else appearing, there would be no question that the plaintiff stated a good cause of action against all of the defendants served.
N. C. Code, supra, sec. 8081 (r), in part, is as follows: “The rights and remedies herein granted to an employee where he and his employer have accepted the provisions of this act, respectively, to pay and accept compensation on account of personal injury or death by accident, shall exclude all other rights and remedies of such employee, his personal representative, parents, dependents or next of kin, as against his employer at common law, or otherwise, on account of such injury, loss of service, or death: Provided, however, that in any case where such employee, his personal representative, or other person may have a right to recover damages for such injury, loss of service, or death from any person other than the employer, compensation shall be paid in accordance with the provisions of this chapter: Provided, further, that after the Industrial Commission shall have issued an award, the employer may commence an action in his own name and/or in the name of the injured employee or his personal representative for damages on account of such injury or death, and any amount recovered by the employer shall be applied as follows: First to the payment of actual court costs, then to the payment of attorneys’ fees when approved by the Industrial Commission ; the remainder or so much thereof as is necessary shall be paid to the employer to reimburse him for any amount paid and/or to be paid by him under the award of the Industrial Commission; if there then remain any excess, the amount thereof shall be paid to the injured *60employee or other person entitled thereto. If, however, the employer does not commence such action within six months from the date of such injury or death, the employee, or his personal representative shall thereafter have the right to bring the action in his own name, and the employer, and any amount recovered shall be paid in the same manner as if the employer had brought the action. The amount of compensation paid by the employer, or the amount of compensation to which the injured employee or his dependents are entitled, shall not be admissible as evidence in any action againt a third party. When any employer is insured against liability for compensation with any insurance carrier, and such insurance carrier shall have paid any compensation for which the employer is liable or shall have assumed the liability of the employer therefor, it shall be subrogated to all rights and duties of the employer, and may enforce any such rights in the name of the injured employee or his personal representative; but nothing herein shall be construed as conferring upon the insurance carrier any other or further rights than those existing in the employer at the time of the injury to or death of the employee, anything in the policy of insurance to the contrary notwithstanding.”
Section 8081 (i) — (b) “The term ‘employee’ means every person engaged in an employment under any appointment or contract of hire or apprenticeship, express or implied, oral or written,” etc.
In McCarley v. Council, 205 N. C., 370 (374), speaking to the subject, it is said: “In Brown v. R. R., 202 N. C., 256, 162 S. E., 613, it was held that the personal representative, in that case the administrator, of a deceased employee, who has accepted from the employer, or from his insurance carrier, compensation for the death of the employee, under the provisions of the North Carolina Workmen’s Compensation Act, can maintain in his own name an action to recover of a third person, who by his negligence has caused the death of the employee, damages for such death. For this reason, there was no error in the order of the Superior Court in that case, striking from the answer of the defendant allegations setting up the payment and acceptance of such compensation as a defense or bar to the action. Section 11 of the act expressly provides that in such case, the personal representative of the deceased employee may maintain the action, and that a recovery thereon shall be primarily for the benefit of the employer or of his insurance carrier, who are designated by the statute as the beneficiaries of the action, to the extent of the amount of the compensation paid for the death of the employee. The construction of the statute which supports this holding is not involved in the subsequent appeal in that case. See Brown v. R. R., 204 N. C., 668, 169 S. E., 419. It was approved in Phifer v. Berry, 202 N. C., 388, 163 S. E., 119, and may now be regarded as settled,” citing *61Pridgen and U. S. Fidelity & Guaranty Co. v. A. C. L. R. R. Co., 203 N. C., 62, 164 S. E., 325. (p. 375) : “Tbe instant case is distinguishable from both the Brown case and the Pridgen case. In the former case, the action was to recover damages for the death of the employee. The action was properly begun and prosecuted by his personal representative. In the latter case, the action was to recover damages for injuries suffered by the employee, which did not result in his death. The action was not begun and prosecuted, as in the instant case, by the employee, who had elected to accept compensation for his injury from his employer or from his insurance carrier, and who by such acceptance is expressly barred by the statute, of the right to recover on the cause of action alleged in the complaint. . . . The order is reversed, without prejudice to a motion which may be made by the plaintiff in the Superior Court that the insurance carrier be made a party plaintiff to the action, if he is so advised. Cunningham v. R. R., 139 N. C., 427, 51 S. E., 1029. If such motion is allowed, and the insurance carrier files a complaint and prosecutes the action, the action may be maintained. If the insurance carrier declines to prosecute the action, the plaintiff may not be without a remedy.”
In Thompson v. R. R., 216 N. C., 554 (556), it is written: “The N. C. Workmen's Compensation Act, as amended by chapter 449, Public Laws 1933, prescribes that the rights and remedies granted by the act to an employee to secure compensation for an injury by accident shall exclude all other rights and remedies as against his employer. The statute contains the further provision: ‘Provided, however, that in any case where such employee, his personal representative, or other person may have a right to recover damages for such injury, loss of service, or death from any person other than the employer, compensation shall be paid in accordance with the provisions of this act.’ The provision making the remedy against the employer under the act exclusive does not appear in the clause relating to suits against third persons.”
This is an action against third parties for negligence. Under the N. C. Workmen’s Compensation Act, negligence is eliminated and an employee may recover from his employer. N. C. Code, supra, sec. 8081 (i), subsec. (f) : “‘Injury and personal injury’ shall mean only injury by accident arising out of and in the course of the employment,” etc.
If the insurance carrier of the employer has paid the award to the-employee, he is subrogated, as set forth in sec. 8081 (r), supra. This action is brought by the administrator of the deceased employee charging negligent killing against the defendants, third parties. The plaintiff charges in his complaint the defendants (one not served) with a violation of duty by third persons in not using due care. The complaint charges *62that the power lines were on the premises in an “exposed condition and uninsulated,” and in this condition charged with “high voltage of electricity” (13,500 volts). “The said wires or power lines were not constructed at a height and in such manner as not to interfere with the construction of said addition to said mill and persons working thereon.”
In Mitchell v. Electric Co., 129 N. C., 166 (170), quoting from Joyce on Electric Laws, sec. 415, we find: “ ‘A company maintaining electric wires over which a high voltage of electricity is conveyed, rendering them highly dangerous to others, is under the duty of using the necessary care and prudence at places where others might have the right to go, cither for work, business or pleasure, to prevent injury. It is the duty of the company under such conditions to keep the wires perfectly insulated, and it must exercise the utmost care to maintain them in such condition at such places.’” Helms v. Power Co., 192 N. C., 784; Calhoun v. Light Co., 216 N. C., 256.
In Kiser v. Power Co., 216 N. C., 698 (at page 700), is the following : “A high degree of foresight is required of the defendant because of the character and behavior of electricity which it generates and sells. Shaw v. Public-Service Corp., 168 N. C., 611, 84 S. E., 1010. The defendant’s knowledge of its service is supposedly superior to that of its customers. It is not unreasonable, therefore, in view of the dangerous character of the product, to require the ‘utmost diligence and foresight in the construction, maintenance, and inspection of its plant, wires, and appliances, consistent with the practical operation of the business.’ Turner v. Power Co., 167 N. C., 630, 83 S. E., 744. The care required must be commensurate with the dangers incident to the business. And so the law is written. Haynes v. Gas Co., 114 N. C., 203, 19 S. E., 344.”
The defendant contends that upon the face of the complaint the Superior Court was without jurisdiction to hear and determine the matter for that, -under the law, the N. C. Industrial Commission had the original and exclusive jurisdiction thereof. For the reasons given, we cannot so hold. The complaint sets forth actionable negligence against the defendants, who were third parties. The demurrer ore tenus as to each defendant is overruled. The judgment of the court below is
Beversed.